DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 23 June 2022  containing remarks and amendments to the claims. 
Claims 1-29 are pending. The previous rejections have been maintained.  The rejections follow.
Information Disclosure Statement
The information disclosure statement filed 23 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Ward (US 2016/0362609) and Rubin (US 5,523,502).
Regarding claims 1-3, 9, 12-13, and 18-19, Stabel teaches subjecting mixed plastic waste to a conversion process to produce feed materials for steam cracking processes (column 1, lines 1-35 and column 2, lines 35-50).  Examiner considers the high temperature conversion of Stabel to read on the claimed pyrolysis.  Stabel teaches that the pyrolysis-derived oil can replace traditional steam cracker materials such as naphtha (c5-c9), lpg (C3-C5 having 48% propane (c3) and 50% butane (c4)), or gas oil (c12+) (column 1, lines 1-35).  Stabel examples show that the pyrolysis-derived feedstock behaves similarly to naphtha (see table 3).   Stabel teaches steam cracking produces ethylene (olefin), propylene (olefin), and other products (column 1, lines 1-35).  Stabel teaches that the steam cracker feeds produced behave in equivalent or better fashion to conventional naphtha or LPG materials (column 1, lines 1-25).  In this regard, Examiner considers Stabel compositions to be suitable for the same purpose of steam cracker feed as the conventional naphtha or LPG.  
Further, Ward teaches replacing at least a portion of steam cracker feeds with products of waste plastic pyrolysis [0010].  Such mixtures of feedstock improves the economic situation for steam crackers [0010].  
Therefore, it would have been obvious to use a mixture of pyrolysis oil and naphtha, since both are known for the same purpose, and in order to improve the economic situation for the steam crackers.  Examiner additionally notes MPEP 2144.06, I, drawn to combining known equivalents.
Stabel in view of Ward teaches using conventional conditions, but does not explicitly recite the steam to hydrocarbon ratio.
However, Rubin teaches that steam cracking processes are well known in the art (column 3, lines 43-56) and that typical steam to hydrocarbon feed ratios range from about 0.1 to about 2.0 (column 4, lines 1-32), which overlaps with the claimed range.  Examiner additionally notes that it would be within the skill of the person having ordinary skill in the art to adjust the ratio within the range of Rubin, based off of process economics or desired products.  It is not seen where such an adjustment would result in any new or unexpected results.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the steam to hydrocarbon ratio, as disclosed by Rubin, for the benefit of obtaining the desired steam cracking to produce olefin products.  
Regarding claims 4, 6, 8, 14, the previous combination does not explicitly disclose the amounts of pyrolysis oil with respect to the hydrocarbon feedstocks (like naphtha or lpg).
However, Ward teaches that replacing conventional feeds to steam crackers with feeds derived from pyrolysis of plastics improves the economics of steam crackers [0010].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of plastic derived pyrolysis oil and hydrocarbon feedstocks, for the benefit of obtaining the desired economic improvement.  Examiner notes that availability of raw materials may also influence such a selection.  Additionally, Stabel teaches the plastic derived pyrolysis oils behave very similarly to naphtha (column 1, lines 1-35).  Therefore, it is expected that the person having ordinary skill in the art would have a reasonable expectation of success in using mixtures of the components. 
Regarding claims 5, 7, and 16-17, Stabel teaches sending the plastic to thermal conversion and distillation to obtain steam cracking feeds (column 2, lines 35-50) and does not require hydrotreating.  Stabel teaches various distillate fractions can be fed to the steam cracking including those boiling from 180-280°C (abstract), 50-100°C (column 3, lines 12-16), or 20-80°C (column 3, lines 17-20).  
Regarding claims 10-11, and 20, Stabel teaches feeding the pyrolysis derived oil to the steam cracker (column 1, lines 1-35) where it will be mixed with steam.  Further, Rubin teaches that hydrocarbon feed is combined with steam in steam crackers prior to radiant section (column 4, lines 1-21).
Regarding claims 15 and 21, Stabel teaches LPG which contains propane.  
Stabel does not explicitly disclose a predominately non-recycle propane or ethane feed comprising at least 60 wt% non-recycled propane, ethane or combinations thereof.
However, Rubin teaches that non-recycle feedstocks to steam cracking include gas oils, naphtha, propane, ethane or mixtures thereof (column 4, lines 1-33).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a stream of at least 60 wt % non recycled propane or ethane or a mixture thereof, since Rubin teaches that these are also conventional feeds to steam cracking furnaces to produce olefin products.
Regarding claims 22-29, Stabel teaches the plastic pyrolysis derived steam cracker feed to boil in the range of 50-100°C (column 3, lines 12-17), which reads on the claimed boiling ranges.  Further, it is expected that the pyrolysis oil of the previous combination would have the same aromatic content, since it is produced by the same pyrolysis of waste plastic as applied to the claims above.  It is not seen where Applicant has distinguished the process steps to obtain the pyrolysis oil in this regard.
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Stabel teaches it is unnecessary to mix the pyrolysis oil with naphtha.  In this regard, Stabel does not disclose a mixture of pyrolysis oil with C5-22 or C2-4.
Ward is aspirational rather than enabling description of the invention.  Ward is focused on sending ethane to steam cracker.
Ward stream 14 does not meet the instant specification definition of pyoil.  Ward liquid stream is not fed to steam cracking.


Regarding Applicant’s first argument, Examiner notes that the rejections are not based on Stabel alone, but a combination of references.  Stabel teaches that the steam cracker feeds produced behave in equivalent or better fashion to conventional naphtha or LPG materials (column 1, lines 1-25).  In this regard, Examiner considers Stabel compositions to be suitable for the same purpose of steam cracker feed as the conventional naphtha or LPG.  Stabel also teaches running the steam cracker for plastic derived pyrolysis feeds at the same conditions as used for conventional feeds (column 5, lines 19-21).  Further in this regard, Ward teaches conventional naphtha feed may be replaced in part [0010], in order to improve process economics, by oils derived from the pyrolysis of plastic [0010].  Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the Stabel plastic derived steam cracker feed, since they are both known for the same purpose, and such a combination would improve process economics.  Examiner additionally notes MPEP 2144.06, I, drawn to combining known equivalents.
Regarding Applicant’s second argument, Examiner considers Ward “aspirational” statement to be motivation to combine Stabel pyrolysis oil with the conventional naphtha feed, for economic reasons.  Stabel teaches the plastic derived pyrolysis oils behave very similarly to naphtha (column 1, lines 1-35).  Further, MPEP 2144.06, I teaches: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.....”.   Examiner notes that in addition to economic factors, availability of raw materials may also influence such a selection.  Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture, and selected appropriate amounts of each component based on economics and availability.
Regarding Applicant’s third argument, Ward teaches replacing at least a portion of naphtha feed to steam crackers with an equivalent amount of products from plastic pyrolysis [0010].  Further, Stabel teaches melt produced from the pyrolysis of plastic materials, is a suitable substitute for naphtha feed to steam cracker (column 1, lines 3-25 and column 5, lines 4-25).  Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Stabel plastic-pyrolysis derived melt (liquid) material as the plastic pyrolysis derived product of Ward.  Examiner additionally notes as discussed above, that since both the plastic derived feed and naphtha behave similarly and are known to be treated at the same conditions, the person having ordinary skill in the art would have a reasonable expectation of success on treating the compositions together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Application 16881030 – drawn to a similar process for steam cracking of recycle pyrolysis oil.  It is noted that if the claims are amended, double patenting issues may arise.
US 5,656,150 – teaches steam cracking furnace with convection section, radiant section, and crossover section
US 2016/0264885 – teaches pyrolysis of waste plastics followed by steam cracking
US 2019/0177626  - teaches pyrolysis of waste plastics to make steam cracker feedstocks
US 2018/0002609 – teaches plastic pyrolysis
US 2009/0050530 – teaches steam cracking with addition of hydrocarbons, steam, and diluent at different locations in the furnace
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771